IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50428
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JAMES B. MITCHELL,

                                       Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. DR-94-CA-35
                         - - - - - - - - - -
                          November 30, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     James B. Mitchell's motion for leave to proceed in forma

pauperis (IFP) is DENIED.

     Mitchell appeals the denial of his motion for relief under 28

U.S.C. § 2255.    Mitchell contends that 1) his sentence for failure

to appear at his aviation-smuggling sentencing violates the Double

Jeopardy Clause; 2) the Government breached its plea agreement with

Mitchell by refusing to move for a downward departure pursuant to


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-50428
                                  -2-

U.S.S.G. § 5K1.1; 3) the district court violated FED. R. CRIM. P. 11;

and 4) he received ineffective assistance of counsel.

     We have reviewed the record and the district court's thorough

opinion and find no nonfrivolous issues for appeal.           See Jackson v.

Dallas   Police   Dep't,   811 F.2d 260,   261   (5th    Cir.   1986).

Additionally, we decline to review Mitchell's Rule 11 contentions,

which he raises for the first time on appeal.             See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Finally, we have warned Mitchell that frivolous appeals may

result in sanctions against him.        We impose a monetary sanction of

$50 on Mitchell and order the clerk of this court not to accept any

appellate filings from Mitchell until that monetary sanction is

paid, unless Mitchell receives the written permission of a judge of

this court.

     APPEAL DISMISSED.     See 5TH CIR. R. 42.2.